IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-41213
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                  versus

                          ADAN HERNANDEZ-GARCIA,

                                               Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                     USDC No. L-00-CR-613-ALL-S
                        --------------------
                            June 22, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Adan Hernandez-Garcia appeals his conviction and sentence

following his plea of guilty to one count of illegal reentry into

the   United   States.      Hernandez-Garcia    first   argues   that   his

indictment was constitutionally deficient for failure to allege

general intent.    This argument is foreclosed by United States v.

Guzman-Ocampo, 236 F.3d 233, 237-39 (5th Cir. 2000), petition for

cert.     filed,   (U.S.      March    21,     2001)(No.    00-9174).

      Hernandez-Garcia next raises several arguments related to

whether the district court erred in enhancing his offense level by

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41213
                                 -2-

16 levels based on U.S.S.G. § 2L1.2(b)(1)(A).   As Hernandez-Garcia

concedes, this issue has already been decided adversely to him.

See United States v. Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997).

To the extent that Hernandez-Garcia raises arguments that are

slightly different from those addressed in Hinojosa-Lopez, these

arguments are unavailing.   Hernandez-Garcia has not shown that his

indictment was defective or that the district court erred in

sentencing him.   Accordingly, Hernandez-Garcia’s conviction and

sentence are AFFIRMED.